Name: Commission Regulation (EC) NoÃ 1321/2005 of 11 August 2005 setting, for the 2004/05 marketing year, the storage aid for unprocessed dried grapes and unprocessed dried figs
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  trade policy;  foodstuff;  agricultural structures and production;  plant product
 Date Published: nan

 12.8.2005 EN Official Journal of the European Union L 210/21 COMMISSION REGULATION (EC) No 1321/2005 of 11 August 2005 setting, for the 2004/05 marketing year, the storage aid for unprocessed dried grapes and unprocessed dried figs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 9(8) thereof, Whereas: (1) Article 9(4) of Regulation (EC) No 2201/96 provides for aid to be granted to storage agencies for the quantities of sultanas, currants and dried figs that they buy in and for the actual duration of storage. (2) The storage aid for unprocessed dried grapes and unprocessed dried figs from the 2004/05 marketing year should be set in accordance with Article 7 of Commission Regulation (EC) No 1622/1999 of 23 July 1999 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the scheme for the storage of unprocessed dried grapes and unprocessed dried figs (2). (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For products from the 2004/05 marketing year, the storage aid provided for in Article 9(4) of Regulation (EC) No 2201/96 shall be: (a) for dried grapes: (i) EUR 0,1120 per day and per tonne net weight until 28 February 2006, (ii) EUR 0,0860 per day and per tonne net weight from 1 March 2006; (b) for dried figs: EUR 0,0934 per day and per tonne. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 192, 24.7.1999, p. 33. Regulation as amended by Regulation (EC) No 1051/2005 (OJ L 173, 6.7.2005, p. 5).